Citation Nr: 0200103	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  98-15 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Eligibility of the appellant for Department of Veterans 
Affairs improved death pension benefits as the surviving 
spouse of the veteran.


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran, who had active service from January 1958 to 
November 1963, died in October 1997.

This appeal arises from a February 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that the appellant was not eligible as 
the surviving spouse of the veteran for improved death 
pension benefits.  Her file was permanently transferred to 
the Seattle, Washington RO in December 1998.

It is herein noted that the appellant was scheduled for an 
October 2001 hearing at the Seattle RO before a Member of the 
Board of Veterans' Appeals (Board).  The record reflects that 
she failed to report for the hearing.


FINDINGS OF FACT

1.  The veteran served on active duty until November 1963 and 
died in October 1997.

2.  The marriage of the veteran and the appellant occurred in 
September 1997, subsequent to May 8, 1985, and less than one 
year before his death.

3.  A child was not born of the marriage or to them before 
the marriage.



CONCLUSION OF LAW

Eligibility for VA improved death pension benefits as the 
surviving spouse of the veteran is not established.  38 
U.S.C.A. §§ 1541(f), 5107 (West 1991); 38 C.F.R. § 3.54(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.

The appellant is seeking to establish eligibility as the 
surviving spouse of the veteran for VA improved death pension 
benefits.  After examining the record, the Board is satisfied 
that all relevant facts pertaining to the appellant's claim 
have been properly developed.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records which might be relevant to the appellant's claim.  
The Board notes that no further assistance to the appellant 
in acquiring evidence is required by the new statute.

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of 
eligibility as the surviving spouse of the veteran for VA 
improved death pension benefits as the RO has complied with 
the notice provisions of the VCAA and its implementing 
regulations.  This is so because the RO specifically notified 
the appellant of the requirements needed for eligibility as 
the surviving spouse of the veteran for VA improved death 
pension benefits in the statement of the case issued during 
this appeal and notified the appellant of the provisions of 
the VCAA in correspondence dated in May 2001.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the appellant in 
this case by proceeding with an adjudication of eligibility 
as the surviving spouse of the veteran for VA improved death 
pension benefits.  The Board finds that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. Chapter 51.  There has been no 
prejudice to the appellant that would warrant a remand, and 
the appellant's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The veteran was separated from active service in November 
1963.  He was apparently married four times with the first 
three marriages ending in divorce.  A California Certificate 
of Marriage reflects that the veteran and the appellant were 
married on September [redacted], 1997.  The certificate of death 
reflects that the veteran died on October [redacted], 1997.
An Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse was received from the 
appellant in November 1997.  The appellant indicated that she 
was not claiming that the cause of death was due to service 
and she completed the parts of the application necessary to 
apply for improved death pension.  She reported that a child 
was not born to her and the veteran either previous to or 
during their marriage.

In February 1998 the originating agency advised the appellant 
that her claim was being denied.  It was concluded that she 
was not eligible for improved death pension benefits as she 
had neither been married to the veteran for one year or more 
preceding his death nor were any children born to the veteran 
and the appellant.

38 U.S.C.A. § 1541(f) states that no improved death pension 
shall be paid to the surviving spouse of a Vietnam era 
veteran unless such surviving spouse was married to such 
veteran (1) as of May 8, 1985; or (2) for one year or more; 
or (3) for any period of time if a child was born of the 
marriage, or was born to them before the marriage.

While the originating agency did not make a determination 
that the veteran had qualifying wartime service, based upon 
the veteran's dates of service, the Board will assume for the 
purpose of considering the appellant's claim, that the 
veteran served during the Vietnam era.  Assuming the 
veteran's active service to have been during the Vietnam era, 
as he and the appellant married in September 1997, they were 
not married before the delimiting date of May 8, 1985.  As 
noted above, they were married for less than one year before 
his death and no children were born to them.

The appellant requests that she be considered eligible for VA 
death pension benefits as she and the veteran were considered 
to have a common law marriage in the states of Oregon and 
Washington.  Although common law marriage is currently 
recognized in a number of states, common law marriage is 
recognized in California only if established before 1895 and 
is not recognized in Washington or Oregon, the jurisdictions 
identified by the appellant as residences of the veteran and 
her.

The 1895 delimiting date long passed when they may have 
established residence in California and became subject to the 
laws of California, and they could not have been considered 
to have a common law marriage in Oregon or Washington as 
these states do not recognize common law marriages.  The laws 
of the jurisdictions in which they resided previous to their 
ceremonial marriage in September 1997 preclude the veteran 
and the appellant from having established a valid common law 
marriage.

Although there is a legal impediment to recognition of a 
common law marriage because the jurisdictions in which the 
veteran and appellant resided did not recognize common law 
marriages, 38 C.F.R. § 3.52 (2001) remains for consideration.  
The regulation provides, in pertinent part, that where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the claimant entered into the 
marriage without knowledge of the impediment and cohabited 
with the veteran continuously from the date of marriage to 
the date of his death, and if no claim has been filed by the 
legal surviving spouse who has been found entitled to 
gratuitous death benefits.

There is no legal surviving spouse in this case, and there is 
nothing in the record to suggest that the veteran and the 
appellant did not continuously cohabit from 1975 until the 
veteran's death.  Thus, the latter two requirements have been 
satisfied.  On the question of whether the appellant entered 
into the claimed common law marriage without knowledge of the 
legal impediment, 38 C.F.R. § 3.205 (2001) provides that 
where a surviving spouse has submitted proof of marriage and 
also meets the requirements of 38 C.F.R. § 3.52, the 
claimant's signed statement that she had no knowledge of an 
impediment to the marriage to the veteran will be accepted, 
in the absence of information to the contrary, as proof of 
that fact.

A common law marriage, like a ceremonial marriage, is in 
essence a contract, requiring the assent of more than a 
single party.  In this case the appellant, in her May 1998 
statement, related that she and the veteran "were together 
as man and wife for 23 yrs[.] (but legally married for 8 
days)".  In her October 1998 statement she said that they 
were considered "common-law" in Oregon and Washington for 
23 years before they were legally married in September 1997.

The RO requested a statement from the appellant stating 
whether or not she was aware that common law marriages were 
not recognized.  As the current record shows that the 
appellant did not respond to this request, a signed statement 
that she had no knowledge of an impediment to the marriage to 
the veteran satisfying the criteria under 38 C.F.R. § 3.52 
has not been submitted by the appellant.

In the evidence containing information obtained from the 
appellant, there is not a suggestion that she had ever 
entered into the necessary contractual agreement with the 
veteran.  To the contrary, the evidence does not support a 
conclusion that there was such a mutual agreement to be 
married, particularly in light of the appellant's statement 
that they were only legally married for 8 days.

Thus, as a condition precedent to the appellant being 
recognized as the veteran's spouse on a deemed valid basis, 
i.e., the existence of a marriage, is unsupported by the 
evidence, the appellant's claim must be denied.  As none of 
the qualifying criteria for eligibility for improved death 
pension benefits has been met, the appellant's claim must be 
denied.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).  The 
evidence is not so evenly balanced as to give rise to doubt 
on any material issue.  38 U.S.C.A. § 5107.

ORDER

Eligibility of the appellant for VA improved death pension 
benefits as the surviving spouse of the veteran is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

